United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1582
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Darryl Fonte Jackson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: July 17, 2018
                               Filed: July 30, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Darryl Jackson directly appeals the Guidelines-range sentence the district
court1 imposed upon revoking his supervised release. Having jurisdiction under 28
U.S.C. § 1291, this court affirms.


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      Jackson’s counsel has moved for leave to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable
because the district court did not adequately consider the substance abuse problem
Jackson developed in prison.

      After careful review, this court concludes that the district court did not impose
an unreasonable sentence. See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir.
2009) (appellate court first ensures no significant procedural error occurred, then
considers substantive reasonableness of revocation sentence under deferential
abuse-of-discretion standard). Counsel concedes that the Guidelines range was
properly calculated. The record reflects that the district court considered and
discussed relevant 18 U.S.C. § 3553(a) factors – including the danger Jackson’s drug
use posed to other residential reentry facility residents – and imposed a sentence that
was within the Guidelines range and below the statutory limit. See 18 U.S.C. §
3583(e)(3) (maximum revocation prison term is 5 years if underlying offense is Class
A felony); United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (revocation
sentence within Guidelines range is accorded a presumption of substantive
reasonableness on appeal); United States v. White Face, 383 F.3d 733, 740 (8th Cir.
2004) (district court need not mechanically list every § 3553(a) factor when
sentencing defendant upon revocation; all that is required is consideration of relevant
matters and some reason for court’s decision).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-